In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Roberto, J.), entered August 16, 2004, as granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff Lynn Tenenbaum (hereinafter the injured plaintiff) tripped over a platform, which was three-feet wide, three-feet long, and less than one-foot high. The injured plaintiff stepped onto and stepped down from the platform minutes before the accident. The defendants established their entitlement to judgment as a matter of law by demonstrating that the alleged defective condition which caused the plaintiff to trip and fall was open and obvious and not inherently dangerous (see Behar v All Seasons Motor Lodge, 6 AD3d 639, 640 [2004]; Mansueto v Worster, 1 AD3d 412, 413 [2003]; Schoen v King Kullen Grocery Co., 296 AD2d 486 [2002]; Gibbons v Lido & Point Lookout Fire Dist., 293 AD2d 646 [2002]; Tresgallo v Danica, 286 AD2d 326 [2001]; Pedersen v Kar, Ltd., 283 AD2d 625 [2001]). In opposition, the plaintiffs failed to submit evidence sufficient to raise a triable issue of fact. H. Miller, J.E, Adams, Goldstein and Spolzino, JJ., concur.